 1   DEVIN DERHAM-BURK #104353
     CHAPTER 13 STANDING TRUSTEE
 2   P O Box 50013
     San Jose, CA 95150-0013
 3
     Telephone: (408) 354-4413
 4   Facsimile: (408) 354-5513
 5   Trustee for Debtor(s)
 6
 7
 8                              UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9
10                                                )   Chapter 13
     In re:                                       )   Case No. 19-50981 SLJ
11                                                )
                                                  )   TRUSTEE’S OBJECTION TO
12                                                )   CONFIRMATION WITH CERTIFICATE OF
     LORETTA BIRMINGHAM                           )   SERVICE
13                                                )
                                                  )   341 Meeting: Date: JULY 1, 2019 @ 9:30 AM
14                                                )   Initial Confirmation Date: JULY 18, 2019
                                                  )   Initial Confirmation Time: 9:55 AM
15                                                )   Place: 280 S. 1st Street Room 3099
                                                  )           San Jose, CA
16                                                )   Judge: Stephen L. Johnson
                        Debtor(s)                 )
17                                                )
18
19   Devin Derham-Burk, Trustee in the above matter, objects to the Confirmation of this Plan for the

20   following reasons:
21
         1. The Debtor has not complied with the following provisions contained in General Order
22
              34 of the United States Bankruptcy Court for the Northern District of California therefore
23
24            the plan cannot be confirmed:

25            The Debtor has failed to provide the Chapter 13 Trustee with Form NDC 1-3 Class 1
26            Checklist for each Class 1 creditor, Form NDC 1-4 Authorization to Release Information
27
              to Trustee.
28


                                                                         Trustee's Obj to Confirmation – 19-50981 SLJ


     Case: 19-50981          Doc# 17   Filed: 06/27/191   Entered: 06/27/19 15:05:05               Page 1 of 3
           The Debtor has failed to file a declaration with supporting evidence stating whether the
 1
 2         Debtor has made all post-petition payments (“Declaration of Direct Payment”) to the

 3         following Class 1 creditors: [insert names of Class 1 creditors].
 4
           The Trustee requests that the Debtor file the Declaration of Direct Payment five (5) days
 5
           prior to all 1) continued meetings of creditors and 2) contested or continued contested
 6
 7         confirmation hearings while the case is pending confirmation.

 8      2. The Debtor has not complied with 11 U.S.C. § 521(e)(2)(A)(i) and (B) as the Debtor has
 9         not provided the Trustee with a copy of her 2018 federal and state income tax return and
10
           W-2.
11
12
13
14   Dated: June 27, 2019                                /S/ Devin Derham-Burk
                                                         ____________________________________
15
                                                         Chapter 13 Trustee
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                       Trustee's Obj to Confirmation – 19-50981 SLJ


     Case: 19-50981     Doc# 17     Filed: 06/27/192    Entered: 06/27/19 15:05:05               Page 2 of 3
 1                            CERTIFICATE OF SERVICE BY MAIL
 2
            I hereby declare that I am over the age of 18 years, not a party to the within cause; my
 3
 4   business address is 983 University Ave., Bldg. C-100, Los Gatos, CA 95032. I served the within

 5   Objection to Confirmation, by placing same in an envelope in the U.S. Mail at Los Gatos,
 6
     California on June 27, 2019. Said envelopes were addressed as follows:
 7
 8
          LORETTA BIRMINGHAM                           STANLEY A ZLOTOFF ESQ
 9          1565 E MIDDLE AVE                             300 S FIRST ST #215
10         SAN MARTIN, CA 95046                           SAN JOSE, CA 95113

11
12
13
                                                /S/__Clotilde Costa________________
14                                              Office of Devin Derham-Burk, Trustee
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                     Trustee's Obj to Confirmation – 19-50981 SLJ


     Case: 19-50981     Doc# 17     Filed: 06/27/193    Entered: 06/27/19 15:05:05             Page 3 of 3
